Pine, J.P., and Gorski, J.
(dissenting in part). We respectfully dissent in part, and conclude that Supreme Court properly denied the motions of defendant Tiede-Zoeller, Inc. and the cross motion of defendant Jamestown Public Schools to dismiss the complaints with respect to all plaintiffs except Timothy Moran (hereafter, plaintiffs). The sole contested issue on this appeal is whether the court, in dismissing the prior complaints by order dated May 19, 2000, did so because of plaintiffs’ neglect to prosecute the action or because of the ineptitude of counsel for plaintiffs. In Schuman v Hertz Corp. (17 NY2d 604 [1966]), the intent of the trial court in dismissing the action was the only factor considered by the Court of Appeals. The Court wrote that “[t]he record before us indicates that the dismissal of the original suit was not intended by the Justice presiding to be a dismissal for neglect to prosecute. We call particular attention to the fact that the same Justice who dismissed the original action also denied defendant’s motion to dismiss this complaint on the grounds that the original one had not been dismissed for neglect to prosecute” (id. at 605-606). In this case, the court specified that it had dismissed the prior complaints because of the ineptitude of plaintiffs’ counsel, and thus we are compelled to disagree with the statement of the majority that the prior dismissal “was predicated upon a neglect to prosecute.” Indeed, the court wrote:
*823“Any reading of the decisions issued by this Court over the history of the prior actions can leave no doubt that it was the ineptitude of counsel that prompted the dismissal of the actions. It was for that reason that the Court first took the step of sanctioning prior plaintiffs’ counsel before finally dismissing the cases and directed counsel to provide copies of the Court’s decisions to the innocent [plaintiffs] * * * so that they would know where the blame should lie.
“There has been nothing at all submitted to suggest that the [plaintiffs], as opposed to their former counsel, were unwilling to prosecute the actions in a timely fashion. This is not a situation in which discovery defaults occurred because of a plaintiffs failure to cooperate.”
The courts of this State have long held that an innocent party should not be penalized for the neglect of counsel (see e.g. Paoli v Sullcraft Mfg. Co., 104 AD2d 333, 334 [1984]; Neyra y Alba v Pelham Foods, 46 AD2d 760, 761 [1974]; Moran v Rynar, 39 AD2d 718, 718-719 [1972]). “A proper exercise of discretion in cases like this requires a balanced consideration of all relevant factors, including the merit or lack of merit in the action, seriousness of the injury, extent of the delay, excuse for the delay, prejudice or lack of prejudice to the defendant, and the intent or lack of intent to deliberately default or abandon the action. Also to be weighed in the balance is our strong public policy that actions be disposed of on the merits ****** ‘It must be borne in mind, moreover, that dismissal is a harsh penalty imposed on a client for his lawyer’s failures; justified annoyance by the court at a lawyer’s procrastinations should not be vented on the litigant with a meritorious claim by closing the courts to him’ ” (Moran, 39 AD2d at 718-719).
The majority states that “plaintiffs who have ‘willful[ly] and repeated [ly] refus[ed] to obey court-ordered disclosure’ are not entitled to reinstitute their actions pursuant to CPLR 205 (a),” quoting Carven Assoc. v American Home Assur. Corp. (84 NY2d 927, 930 [1994]). In our view, the majority’s reliance on Carven Assoc, is misplaced. In that case, the Court of Appeals prefaced its decision with the statement, “In the singular circumstances presented by this appeal * * thereby narrowly hunting the precedential effect of its decision therein (id.). Based on the clear expression of the court’s intention when dismissing these complaints prior to re-commencement of the actions in accordance with CPLR 205 (a), we are compelled to conclude that the court properly exercised its discretion.
We note, however, that plaintiff Timothy Moran was not a party to the original actions prior to their dismissal, and thus *824we agree with the majority that the complaint in action No. 1 should have been dismissed with respect to him. Present— Pine, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.